Citation Nr: 9902664	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-19 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for residuals of a 
fungus infection of both ears.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1942 
to February 1946.  

This matter arises from a March 1997 rating action of the 
Columbia, South Carolina, regional office (RO).  In that 
decision, the RO denied the veterans claims of entitlement 
to service connection for bilateral defective hearing and for 
residuals of a fungus infection of both ears.  


FINDINGS OF FACT

1.  By a rating action dated in March 1997, the RO denied the 
veterans claims of service connection for bilateral 
defective hearing and for residuals of a fungus infection of 
both ears.  

2.  Claiming that service connection for bilateral defective 
hearing and for residuals of a fungus infection of both ears 
was warranted, the veteran perfected a timely appeal of the 
ROs March 1997 decision.  

3.  The veteran died on September [redacted], 1998.  

4.  The veterans appeal of the ROs March 1997 denial of his 
claims of service connection for bilateral defective hearing 
and for residuals of a fungus infection of both ears was 
pending at the time of his death.  


CONCLUSION OF LAW

The Board of Veterans Appeals (Board) does not have 
jurisdiction to adjudicate the merits of the present appeal.  
38 U.S.C.A. § 7104(a) (West Supp. 1998); 38 C.F.R. § 20.1302 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Veterans Appeals (Court) has held 
that, if a claimant perfects an appeal to the Board as to an 
adverse determination with regard to his entitlement to 
disability compensation benefits under chapter 11 of title 38 
of the United States Code and then dies before the appeal can 
be adjudicated, the determination appealed is rendered a 
nullity.  Smith v. Brown, 10 Vet.App. 330, 333-334 (1997).  
Therefore, lacking a viable underlying decision by the agency 
of original jurisdiction, the Board cannot proceed to 
adjudicate the appeal on the merits.  The Board does not have 
jurisdiction to do so.  Id. at 334.  38 U.S.C.A. § 7104(a) 
(West Supp. 1998); 38 C.F.R. § 20.1302 (1998).  

In the present case, the RO, by the March 1997 rating action, 
denied the veterans claims of service connection for 
bilateral defective hearing and for residuals of a fungus 
infection of both ears.  Claiming that service connection for 
these disabilities was warranted, the veteran perfected a 
timely appeal of the ROs March 1997 denial.  Unfortunately, 
however, the veteran died on September [redacted], 1998, before the 
Board had an opportunity to adjudicate his appeal.  

Pursuant to the applicable law as previously outlined in this 
decision, the veterans death operates to deprive the Board 
of the jurisdiction required to proceed with an adjudication 
of the merits of his claims.  The veterans appeal must, 
therefore, be dismissed.  In reaching this determination, the 
Board intimates no opinion as to the merits of the veterans 
appeal or any derivative claim which might be brought by a 
survivor of the veteran.  

	(CONTINUED ON NEXT PAGE)



ORDER

The appeal is dismissed.  




		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
